Citation Nr: 1452979	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona




THE ISSUE

Entitlement to reimbursement of expenses for private medical treatment provided by Dr. Richard Hoshaw on June 6, 2011.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Medical Center in Tucson, Arizona.

On the Veteran's June 2012 VA Form 9, he requested a hearing before the Board; however, in a statement received in February 2013, he withdrew his request for such a hearing.


FINDINGS OF FACT

1.  The Veteran received private medical treatment from Dr. Richard Hoshaw on June 6, 2011 for symptoms related to a nonservice-connected dermatology condition, and such private treatment was not authorized by VA.

2.  The Veteran does not allege, and the evidence does not in any way suggest, that the treatment he received from Dr. Richard Hoshaw on June 6, 2011, was rendered in a medical emergency.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of expenses for private medical treatment provided by Dr. Richard Hoshaw on June 6, 2011 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim.  In this regard, the Veteran was provided with a VCAA notice letter (in conjunction with the VA Medical Center's October 2011 decision) which advised him of VA's duties to notify and assist and of his duties to provide evidence or information to substantiate his claim.  Thereafter, his claim was readjudicated in a February 2012 statement of the case.  The Board finds that the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical services have been met under the facts and circumstances of this case, and the Veteran has been provided with the opportunity to present evidence in support of his claim.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking VA payment or reimbursement for unauthorized medical expenses he incurred for treatment by Dr. Richard Hoshaw on June 6, 2011.

Generally, the admission of a veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment by Dr. Richard Hoshaw on June 6, 2011, was not authorized by VA, and the appellant does not so contend.
 
Nevertheless, under the versions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 in effect at the time of the treatment here at issue, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

If a veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, he or she may, in the alternative, be found eligible for such payment or reimbursement under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, under the version of the law in effect at the time of the treatment here at issue, a veteran had to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

      See 38 C.F.R. § 17.1002.

The Board notes that changes were made to 38 C.F.R. § 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  Further, effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  As a practical matter, the disposition of this claim would remain the same even if the amended criteria were applied.

VA treatment records document that in May 2011, the Veteran was scheduled for a VA dermatology consultation on July 25, 2011 for treatment for his nummular eczema.  A May 26, 2011 addendum noted that the Veteran requested an earlier VA dermatology appointment or a fee-basis referral for an earlier private dermatology appointment.  [In his August 2011 claim, the Veteran explained that he wanted an appointment earlier than July 25, 2011 so that he could receive treatment for his dermatology condition more in advance of a left foot surgery which was scheduled for July 29, 2011.]  A VA appointment list reflects that the July 25, 2011 VA dermatology consultation was cancelled by the VA clinic and rescheduled for August 22, 2011.

In the meantime, the record reflects that the Veteran sought treatment for his nummular eczema from private dermatologist Dr. Richard Hoshaw on June 6, 2011.  A June 7, 2011 VA treatment record noted that a prescription for a skin cream had been received from a private doctor and that such prescription was filled by VA.  Thereafter, a June 2011 Medicare statement documented that the Veteran's insurance claim (to cover the expenses of the private treatment he received on June 6, 2011) had been denied.

At his August 22, 2011 VA dermatology consultation, the Veteran reported that he had been due to have surgery on his left foot in July 2011, so he went to a private dermatologist for treatment of his nummular eczema before that surgery; such private treatment included "burning" some of the eczema lesions from his legs, chest, back, and arms and receiving a prescription cream.

There is no evidence of record to indicate that VA ever authorized the private medical treatment received by the Veteran from Dr. Richard Hoshaw on June 6, 2011 for symptoms related to his nonservice-connected dermatology condition.  The evidence reflects, and the Veteran contends, that he sought such private medical treatment on June 6, 2011 because he wanted to treat his nummular eczema prior to undergoing a left foot surgery on July 29, 2011.  The evidence does not reflect, and the Veteran has never contended, that the dermatology symptoms treated by Dr. Richard Hoshaw on June 6, 2011 constituted a medical emergency or were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

Therefore, in regarding the entire account of the facts surrounding the private treatment received by the Veteran on June 6, 2011, the Board is not persuaded that a prudent layperson would have reasonably found the Veteran's life or health would have been in such danger had there been a delay in seeking the services of the private dermatologist.  In short, the situation was not a medical emergency as prescribed in the regulations cited above.

Given that all required elements have not been established under the pertinent law and regulations, the Board concludes that authorization for payment or reimbursement of expenses incurred from services provided by Dr. Richard Hoshaw on June 6, 2011 may not be granted; accordingly, the Veteran's claim is denied.



ORDER

Entitlement to reimbursement of expenses for private medical treatment provided by Dr. Richard Hoshaw on June 6, 2011 is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


